DETAILED ACTION

Election/Restrictions
Applicant’s election of Group III in the reply filed on 3/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 2016/0260939) in view of Kusama et al. (JP 2012/038439, see Machine Translation).
Regarding claims 13-20, Horikoshi discloses in Figs 1-20, a winding device (refs 1, 2) for providing a battery ([0055]) including a separator (ref 13), the winding device (refs 1, 2) comprising: a winding shaft (ref 1) including a winding core (refs 1, 101); and a support (ref 2) configured to support the winding shaft (refs 1, 101) movably in an axial direction ([0055], Figs 1) of the winding shaft (refs 1, 101), wherein the winding core (ref 1, 101) has a hollow cylindrical shape ([0055], Fig 1A).
Horikoshi does not explicitly disclose a plurality of holes in a peripheral surface of the winding core, and the winding core and the winding shaft have a hollow connected to the plurality of holes, and the plurality of holes are connected to a hollow of the 

Kusama et al. discloses in Figs 1-5, a winding device (Abstract) for making a battery electrode assembly (Abstract, ref 10).  The winding device includes a hollow core (ref 20) for wrapping a separator (ref 31) around.  The core (ref 20) has a plurality of holes (refs 23, Fig 2) connected to the core (ref 20, Fig 2) and arranged in a row on an outer periphery of the core (ref 20, Fig 2).  The holes (refs 23) are arranged to a width of at least between 30-80% of the width of the separator (ref 31, depicted in Fig 2), and an interval between the holes (refs 23, Fig 2) in an axial direction (Fig 2) of the winding core (ref 20) is 2 mm or more and half or less of a width (Fig 2) of the separator (ref 31).  This configuration allows manufacture of a battery electrode assembly without adhesive or pressure sensitive tape (Abstract).
Kusama et al. and Horikoshi are analogous since both deal in the same field of endeavor, namely, batteries and winding devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hole structure disclosed by Kusama et al. onto the winding core of Horikoshi to allow manufacture of a battery electrode assembly without adhesive or pressure sensitive tape.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 21, modified Horikoshi discloses all of the claim limitations as set forth above and also discloses the winding core (ref 1) has an end closed (depicted in Figs 2, 12, 16b).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 2016/0260939) in view of Kusama et al. (JP 2012/038439, see Machine Translation) as applied to claim 13 above, and further in view of Yamada (JP 2001/351669, see Machine Translation).
Regarding claim 22, modified Horikoshi discloses all of the claim limitations as set forth above but does not explicitly disclose the winding core includes one or more of stainless steel, cemented carbide, ceramic, and titanium.
Yamada discloses in Figs 1-2, a winding core (Abstract, [0001]) for a battery electrode (Abstract).  The winding core is comprised of a carbide material (Abstract).  This configuration enhances the structural integrity of the battery while minimizing size of the battery (Abstract).
Yamada and Horikoshi are analogous since both deal in the same field of endeavor, namely, batteries and winding devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the core of Horikoshi of the carbide material disclosed by Yamada to enhance the structural integrity of the battery while minimizing size of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725